DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0006143 (Neoh)(previously cited), in view of U.S. Patent Application Publication No. 2013/0012977 (Khalapyan)(previously cited), and further in view of U.S. Patent Application Publication No. 2014/0257136 (Leahy)(previously cited).
Neoh teaches a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a flexible catheter assembly, the flexible catheter assembly comprising:
a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being at least partially received within the interior bronchoscopic passage of the bronchoscope (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter 
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length (paragraphs 0044-0048 of Neoh),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope when the flexible catheter assembly is introduced into the bronchoscope (paragraphs 0044-0048 of Neoh).
Neoh teaches that the cannula 24 can be a sturdy flexible material (paragraph 0049 of Neoh), but does not specify which material.  Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wound stainless steel wire (element 162) and the sleeve 190 having the cutting edge 192 of Khalapyan since (1) Neoh discloses that a sturdy flexible material may be used and Khalapyan teaches on such material, and/or (2) it is a simple substitution of one known element (the unnamed sturdy flexible material of Neoh) for another (the wound stainless steel material assembly of Khalapyan) to obtain predictable results.  Note that the cannula of Neoh requires a material and Khalapyan discloses a material used in a 
Leahy teaches a lubricous polymer coating over a wound stainless steel wire so as to permit easier slidability (paragraphs 0006, 020, and claim 10 of Leahy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricous polymer coating of Leahy since it permit easier slidability.
With respect to claim 1, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a flexible catheter assembly, the flexible catheter assembly comprising:
a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being at least partially received within the interior bronchoscopic passage of the bronchoscope (paragraph 0043 of Neoh), the first flexible catheter is composed of wound stainless steel (the wound stainless steel wire of Khalapyan), the first flexible catheter is kink-free; the first flexible catheter has an ability to articulate (the element 162 of Khalapyan has the ability to articulate since sections of the element move relative to each other; paragraphs 0024-0029 of Khalapyan);
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter 
a friction-reducing coating and/or an adjustable sleeve, the friction-reducing coating and/or the adjustable sleeve configured and oriented for positioning between the first flexible catheter and the interior bronchoscopic passage when the flexible catheter assembly is introduced into the bronchoscope (the lubricous polymer coating of Leahy); 
a cutting sheath coupled to a distal end of the first flexible catheter (the sleeve of Khalapyan); and
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length in an amount sufficient to cause cutting of tissue via the cutting sheath (paragraphs 0044-0048 of Neoh; paragraphs 0024-0029 of Khalapyan),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope when the flexible catheter assembly is introduced into the bronchoscope (paragraphs 0044-0048 of Neoh).
With respect to claim 2, the combination teaches or suggests that the cutting sheath comprises a leading edge and a trailing edge (the cutting edges of Neoh).

With respect to claim 4, the combination teaches or suggests that the leading edge and the trailing edge are contained within a plane that forms an angle between 15 degrees and 60 degrees with respect to the plane normal to the longitudinal axis of the first catheter (45 degrees; paragraph 0035 of Neoh).
With respect to claim 5, the combination teaches or suggests that the needle comprises a tissue trap having a first angled section (the surface 40 of Neoh), a second angled section (the surface 42 of Neoh), and an exposed needle section (the struts 36, 38 of Neoh), the exposed needle section disposed between the first angled section and the second angled section (FIG. 3 or 6 of Neoh).
With respect to claim 12, the combination teaches a handle (the handle 26 of Neoh) for housing the spring (the spring of Neoh) and at least a portion of the first catheter and second catheter and wherein the handle is sized to be held within a human hand (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 13, the combination teaches or suggests that the handle comprises a controller (the firing mechanism of Neoh) in communication with the spring and is configured to adjust a position of the first flexible catheter relative to the second flexible catheter (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 14, the combination teaches or suggests that the handle further comprises a second controller (the plunger of Neoh), the second controller being in 
With respect to claim 15, the combination teaches or suggests that the spring (the spring of Neoh) coupled to the first flexible catheter and the second flexible catheter is a component of a longitudinally retracting spring-loaded mechanism, and the longitudinally retracting spring-loaded mechanism is housed within the handle (paragraphs 0039 and 0046 of Neoh; FIGS. 1A-1B of Neoh).
With respect to claim 16, the combination teaches or suggests that the flexible catheter assembly further comprises a plastic sleeve (the lubricous polymer coating of Leahy) enclosing at least a portion of the exterior surface of the first flexible catheter.
With respect to claim 21, the combination teaches or suggests that the cutting sheath is solid and not flexible (the sleeve of Khalapyan).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2016/0074020 (Ackroyd)(previously cited).
Neoh teaches a handle having a driving mechanism (paragraphs 0039 and 0046 of Neoh).  Ackroyd teaches an alternative biopsy needle driving mechanism having a second controller, the second controller being in communication with the second flexible catheter and wherein the second controller is configured to adjust a position of the second flexible catheter relative to the handle (the first button 104 and the second button 106 control the selective firing of the biopsy device, the button 104 controlling the position of the outer cylinder to sever tissue; paragraphs 
With respect to claim 14, the combination teaches or suggests that the handle further comprises a second controller, the second controller being in communication with the second flexible catheter and wherein the second controller is configured to adjust a position of the second flexible catheter relative to the handle (paragraphs 0031-0033 of Ackroyd).

Claims 13 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2015/0150542 (Robertson)(previously cited).
Neoh teaches a handle having a driving mechanism (paragraphs 0039 and 0046 of Neoh).  Robertson teaches a motor driven needle position means comprising a controller in communication with the spring and is configured to adjust a position of the first flexible catheter relative to the second flexible catheter.  The instrument driver may also include a controller configured to control activation and output direction of the motor (paragraphs 0009 and 0040 of Robertson).  The controller drives the motor to compress the firing spring (paragraph 0011-0012, 0041-0042, and 0051-0052 of Robertson), wherein the spring coupled to the first flexible catheter and the second flexible catheter is a component of a longitudinally retracting spring-loaded mechanism, and the longitudinally retracting spring-loaded mechanism is housed within the handle (the bottom part of the biopsy device FIG. 6 of Robertson including the proximal portions of the biopsy needle inner and outer cannulas, paragraphs 0035-0042 of Robertson, the .

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2017/0319186 (Zaag)(previously cited).
The combination is silent regarding wherein an outer diameter of the first flexible catheter is between 0.9 mm and 1.10 mm or wherein an outer diameter of the second flexible catheter is 0.8 mm and 1.0 mm or wherein the flexible catheter assembly is dimensioned to be operable within a bronchoscope working channel diameter of 2.2 mm.  Zaag teaches a biopsy device having an outer tube 20 and an inner shaft 30 wherein the diameter of the outer member is between 0.9 mm and 1.1 mm and wherein the outer diameter of the inner member is between 0.8 mm and 1.0 mm (Zaag teaches various different diameters may be used based upon the desired application and tissue sample size including wherein the outer diameter of the outer needle is between 0.711 mm and 2.108 mm and wherein the inner diameter of the outer member may be 0.91 mm and the inner tube being slightly less to fit therein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an outer catheter diameter and inner catheter diameters within the ranges as taught by Zaag and a corresponding sized working channel diameter in order to provide suitable sizes for fine needle aspiration, with predictable results (paragraphs 0079-0084 of Zaag).

Alternatively or additionally, the dimensional recitations of claim 17 or 26 would have been obvious since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan.
Neoh teaches a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a flexible catheter assembly, the flexible catheter assembly comprising:
a first flexible catheter (the cannula 24 of Neoh), the first flexible catheter having an interior surface and an exterior surface, the first flexible catheter being 
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter interior surface, wherein the first flexible catheter and second flexible catheter are coupled to a spring (paragraphs 0039 and 0046 of Neoh) and a position of the first flexible catheter is adjustable relative to a position of the second catheter by altering a tension of the spring; and
a needle (FIG. 3 or 6 of Neoh), the needle being coupled to a distal end of the second flexible catheter wherein the flexible catheter assembly has a length suitable for extension through the bronchoscope,
wherein the first flexible catheter transmits axial force along its length (paragraphs 0044-0048 of Neoh),
wherein the flexible catheter assembly is adapted to occupy a retracted position wherein the needle is received within the first flexible catheter, thereby preventing contact between the needle and an interior bronchoscope surface of the bronchoscope when the flexible catheter assembly is introduced into the bronchoscope (paragraphs 0044-0048 of Neoh).
Neoh teaches that the cannula 24 can be a sturdy flexible material (paragraph 0049 of Neoh), but does not specify which material.  Khalapyan teaches a cutter that is made from a wound stainless steel wire (element 162) and a sleeve 190 having a cutting edge 192 (paragraphs 0024-0029 of Khalapyan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wound stainless steel wire (element 162) and the sleeve 190 having the cutting edge 192 of Khalapyan since (1) Neoh discloses that a 
With respect to claim 19, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a first flexible catheter (the cannula 24 of Neoh) formed of wound stainless steel (the wound stainless steel wire of Khalapyan) and partially received within and extending away from a handle (the handle 26 of Neoh), the first flexible catheter being coupled to a biasing element (the spring of Neoh)  housed within the handle to translate the first flexible catheter between an extended position and a retracted position, the first flexible catheter having a cutting sheath at a distal end of the first flexible catheter (the sleeve of Khalapyan), the first flexible catheter is kink-free, the first flexible catheter has an ability to articulate (the element 162 of Khalapyan has the ability to articulate since sections of the element move relative to each other; paragraphs 0024-0029 of Khalapyan; OR the wound stainless steel wire (element 162 of Khalapyan) and the sleeve 190 of Khalapyan form or fit into a systematic whole of the first flexible catheter; paragraphs 0024-0029 of Khalapyan), the first flexible catheter transmits axial force along its length in an amount sufficient to cause cutting of tissue via the cutting sheath, the first flexible catheter has a 
a second flexible catheter (the stylet 22 of Neoh) at least partially received within the first flexible catheter, the second flexible catheter having a needle (FIG. 3 or 6 of Neoh) at a distal end of the second catheter;
wherein the needle is exposed from the first flexible catheter further when the first flexible catheter is in the retracted position than when the first flexible catheter is in the extended position (paragraphs 0044-0048 of Neoh).
With respect to claim 20, the combination teaches or suggests a device for taking a core biopsy sample, the device comprising:
a bronchoscope comprising an interior bronchoscopic passage (the endoscope of Neoh used for obtaining bronchial samples; paragraph 0043 of Neoh);
a handle defining a housing (the handle 26 of Neoh), the housing receiving a portion of a first flexible catheter (the cannula 24 of Neoh) and a portion of a second flexible catheter (the stylet 22 of Neoh) that is at least partially received within an interior surface of the first flexible catheter, the interior surface being partially defined by a plurality of radially inward-extending bumps (the claimed bumps in the form of the undulating surfaces of the wound stainless steel wire of Khalapyan), the first flexible catheter being at least partially received within the interior bronchoscopic passage (paragraph 0043 of Neoh); 
a cutting sheath coupled to a distal end of the first flexible catheter (the sleeve of Khalapyan); and

wherein the first flexible catheter transmits axial force along its length in an amount sufficient to cause cutting of tissue via the cutting sheath, wherein the first flexible catheter has an ability to articulate (the element 162 of Khalapyan has the ability to articulate since sections of the element move relative to each other; paragraphs 0024-0029 of Khalapyan), wherein a spring is received within the housing and coupled to the first flexible catheter and the handle, the spring biasing the first flexible catheter away from the housing toward a position where the interior surface of the first flexible catheter receives the needle, and wherein the first flexible catheter has a length suitable for extension through the bronchoscope (paragraphs 0044-0048 of Neoh).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Leahy, and further in view of U.S. Patent Application Publication No. 2012/0016192 (Jansen)(previously cited).
The combination teaches the use of a cutter that is made from a wound stainless steel wire and a sleeve having a cutting edge (paragraphs 0024-0029 of Khalapyan).  The sleeve is also made of stainless steel (paragraph 0024 of Khalapyan).  Soldering is a method for attaching stainless steel components (paragraph 0058 of Jansen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the wound 
With respect to claim 22, the combination teaches or suggests that wherein the cutting sheath (the sheath of Khalapyan) is attached to the distal end of the first flexible catheter (the cannula 24 of Neoh made from the wound stainless steel wire of Khalapyan) via soldering (the soldering of Jansen).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Neoh, in view of Khalapyan, and further in view of Zaag.
The combination is silent regarding wherein the flexible catheter assembly is dimensioned to be operable within a bronchoscope working channel diameter of 2.2 mm.  Zaag teaches a biopsy device having an outer tube 20 and an inner shaft 30 wherein the diameter of the outer member is between 0.9 mm and 1.1 mm and wherein the outer diameter of the inner member is between 0.8 mm and 1.0 mm (Zaag teaches various different diameters may be used based upon the desired application and tissue sample size including wherein the outer diameter of the outer needle is between 0.711 mm and 2.108 mm and wherein the inner diameter of the outer member may be 0.91 mm and the inner tube being slightly less to fit therein).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an outer catheter diameter and inner catheter diameters within the ranges as taught by Zaag and a corresponding sized working channel diameter in order to provide suitable sizes for fine needle aspiration, with predictable results (paragraphs 0079-0084 of Zaag).

Alternatively or additionally, the dimensional recitations of claim 27 or 28 would have been obvious since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).

Response to Arguments
The Applicant’s arguments filed 12/23/2020 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 12/23/2020, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections
The Examiner has revisited the previously arguments and maintain the previous obviousness analyses for the reasons provided in the Office Action dated 9/23/2020.
Analysis of claims 1, 19, and 20
Claim 1 recites “the first flexible catheter has an ability to articulate” in lines 9-10, claim 19 recites “the first flexible catheter has an ability to articulate” in lines 7-9, and claim 20 recites “wherein the first flexible catheter has an ability to articulate” in lines 15-15 (collectively known as “the articulate limitations of the claims” in the following discussion).  The Applicant asserts that the prior art does not teach or suggest these features.  The Examiner respectfully disagrees.
As an initial matter, the specification’s sole mention of the ability to articulate is found in paragraph 0047 which recites the following:

    PNG
    media_image1.png
    695
    814
    media_image1.png
    Greyscale

The above passage indicates that wound stainless steel catheters, like those disclosed in U.S. Patent No. 6,881,194 (Miyata)(previously cited), have the ability to articulate “without linking or flat-spotting”.   Miyata discloses multi-wire-stranded medical hollow tubes and compares them with single-stranded coils.  Miyata does not use the word “articulate” or any of its variants, “link” or any of its variants, or “flat-spotting” or any of its variants.  

(1) to give definition to;
(2) to unite by or as if by means of a joint;
(3) to form or fit into a systematic whole; and
(4) to become united or connected by or as if by a joint.
It appears that the definition that best fits the context of the term “articulate” in paragraph 0047 is definition (2) or (4) since the use of a movable joint permits relative movement between sections of a flexible tubular structure (such as the guide wires of Miyata or the catheter of the present invention) and paragraph 0047 is referring to the catheters flexibility.  The present disclosure and Miyata disclose flexible tubular structures, but do not disclose movable joints that permit relative movement between two sections of a tubular structure.  This lack of a movable joint is more explicit in the words “without linking” in paragraph 0047 since it appears that linking is referring to the formulation of a joint.  Paragraph 0047 is then suggesting a meaning of “ability to articulate” that does not involve “linking” or a movable joint.  Thus, the expression “ability to articulate without linking or flat-spotting” can be interpreted to mean “the ability to articulate as if the two sections of the tubular structure are connected to a movable joint but, in fact, do not use a movable joint”.  Such an interpretation is consistent with the teachings of Miyata since Miyata does not discloses a movable joint.
The Applicant asserts that:

    PNG
    media_image2.png
    519
    961
    media_image2.png
    Greyscale

This argument is not persuasive.  First, the argument is not consistent with the claim interpretation provided above and, as such, is not commensurate with the rejection.
Second, the Applicant asserts that “ability to articulate” requires unification by joints.  It is noted that the claim does not recite such a requirement. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Miyata does not teach such a unification by joints so as to have the ability to articulate.  Furthermore, paragraph 0047 teaches the “ability to articulate without linking or flat-spotting”, which suggests that the ability to articulate means something broader than movement via a movable joint (or by linking).  As previously mentioned, “without links” suggests no movable joints but “ability to articulate” suggests movement by two sections as if there was a movable joint therebetween.  
Third, the Applicant asserts that “ability to articulate” requires multiple parts.  It is noted that the claim does not recite such a requirement. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Miyata does not teach such multiple parts in the context of articulation.  Furthermore, paragraph 0047 teaches that the ability 
Given the above analysis, the articulate limitations of the claims do not connote movable joints or multiple parts. Quite the contrary, the articulate limitations of the claims connotes a unified wound stainless steel tubular structure without movable joints (that is, without linking) as is consistent with paragraph 0047 and Miyata.  The combination teaches the articulate limitations of the claims since the first flexible catheter of the combination (the cannula 24 of Neoh with the wound stainless steel of Khalapyan) has the ability to articulate as if there is a movable joint even though there isn’t one.
For at least these reasons, the rejections of claims 1, 19, and 20 and their respective dependent claims are proper as articulated above.
Alternate Analysis of claim 19
Claim 19 recites “the first flexible catheter has an ability to articulate” in lines 7-9.  The Applicant asserts that the prior art does not teach or suggest these features.  The Examiner respectfully disagrees.
As an initial matter, the specification’s sole mention of articulations is found in paragraph 0047 as provided above. 
Paragraph 0047 indicates that wound stainless steel catheters like those disclosed in U.S. patent No. 6,881,194 (Miyata)(previously cited) have the ability to articulate “without linking or flat-spotting”.   Miyata discloses a multi-wire-stranded medical hollow tube and compares it with single-stranded coils.  Miyata does not use the term “articulate” or any of its variants, “link” or any of its variants, or “flat-spotting” or any of its variants.  

(1) to give definition to;
(2) to unite by or as if by means of a joint;
(3) to form or fit into a systematic whole; and
(4) to become united or connected by or as if by a joint.
Using the above definition (3), the articulate limitations of the claims are interpreted to mean “the first flexible catheter has an ability to form or fit into a systematic whole”. The first flexible catheter of the combination includes this feature since the wound stainless steel wire (element 162 of Khalapyan) and the sleeve 190 of Khalapyan form or fit into a systematic whole of the first flexible catheter (paragraphs 0024-0029 of Khalapyan). 
The Applicant asserts that:

    PNG
    media_image2.png
    519
    961
    media_image2.png
    Greyscale

This argument is not persuasive since the argument is not consistent with the claim interpretation provided above and, as such, is not commensurate with the rejection.
Also, the Applicant asserts that “ability to articulate” requires multiple parts.  It is noted that the claim does not recite such a requirement. Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, even if “articulate” requires multiple parts, a point that the Examiner does not concede, the first flexible catheter of the combination includes this feature since the wound stainless steel wire (element 162 of Khalapyan) and the sleeve 190 of Khalapyan form or fit into a systematic whole of the first flexible catheter (paragraphs 0024-0029 of Khalapyan).
For at least these reasons, the rejections of claim 19 and its respective dependent claim are proper as articulated above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791